Citation Nr: 1231833	
Decision Date: 09/17/12    Archive Date: 09/24/12

DOCKET NO.  05-39 022	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to service connection for a low back disability, to include as due to service-connected residuals of a right ankle injury.

2.  Entitlement to service connection for a left foot numbness, to include as due to service-connected residuals of a right ankle injury.

3.  Entitlement to service connection for hypertension.

4.  Entitlement to service connection for arthritis of the knees and ankles, to include as due to service-connected residuals of a right ankle injury.

5.  Entitlement to a disability rating greater than 10 percent for a residuals of a right ankle injury.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Michael T. Osborne, Counsel


INTRODUCTION

The Veteran had active service from June 1960 to March 1964.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2004 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.  A Travel Board hearing was held at the RO in March 2011 before the undersigned Veterans Law Judge and a copy of the hearing transcript has been added to the record.

The Board notes that, in Rice v. Shinseki, the United States Court of Appeals for Veterans Claims (Court) recently held that a TDIU claim cannot be considered separate and apart from an increased rating claim.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  Instead, the Court held that a TDIU claim is an attempt to obtain an appropriate rating for a service-connected disability.  The Court also found in Rice that, when entitlement to a TDIU is raised during the adjudicatory process of the underlying disability, it is part of the claim for benefits for the underlying disability.  The record in this case indicates that the Veteran has asserted that he is not employable by reason of his (non-service-connected) knee and low back disabilities.  Thus, this case is distinguishable from Rice and the Board finds that a TDIU claim is not raised by a review of the record.

The issues of whether new and material evidence has been received to reopen a previously denied claims of service connection for bilateral hearing loss and for tinnitus have been raised by the record but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  The Veteran filed a request to reopen his previously denied service connection claim for tinnitus in January 2008.  He also expressed an intent to file a request to reopen his previously denied service connection claim for bilateral hearing loss in his March 2011 Travel Board hearing testimony.  Therefore, the Board does not have jurisdiction over these issues and they are referred to the AOJ for appropriate action.  

Unfortunately, as is explained below in greater detail, this appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required on his part.


REMAND

Inasmuch as the Board sincerely regrets the additional delay of the adjudication of this matter, a remand is necessary before the Veteran's claims of service connection for a low back disability, left foot numbness, and for arthritis of the knees and ankles, each to include as due to a service-connected residuals of a right ankle injury, his service connection claim for hypertension, and his increased rating claim for residuals of a right ankle injury can be adjudicated.

With respect to the Veteran's service connection claims for a low back disability, left foot numbness, and for arthritis of the knees and ankles, each to include as due to service-connected residuals of a right ankle injury, the Board notes that the Veteran contends that he incurred each of these disabilities during active service or, alternatively, that his service-connected residuals of a right ankle injury caused or aggravated (permanently worsened) each of these claimed disabilities.  Unfortunately, a review of the evidence of record shows that the Veteran's most recent VA examination in November 2003 is inadequate for purposes of adjudicating these secondary service connection claims.  The VA clinician who examined the Veteran in November 2003 only provided nexus opinions concerning the contended causal relationship between the Veteran's service-connected residuals of a right ankle injury and his current low back disability (which was characterized as severe lumbosacral spine degenerative joint disease), left foot numbness (which was characterized as left lower extremity sciatica), and arthritis of the knees and ankles.  This clinician did not address the Veteran's contention that he incurred each of these disabilities during active service.  See generally 38 C.F.R. §§ 3.303, 3.304 (2011).  Because the November 2003 VA examination did not address the contended causal relationship between the Veteran's low back disability, left foot numbness, arthritis of the knees and ankles, and active service, the Board finds that this examination is inadequate for VA purposes.  The Board observes in this regard that the Court has held that, when VA undertakes to provide a Veteran with an examination, that examination must be adequate for VA purposes.  See Barr v. Nicholson, 21 Vet. App. 303 (2007); see also 38 C.F.R. § 4.2 (2011).  Given the foregoing, and given the length of time which has elapsed since the November 2003 VA examination, the Board finds that, on remand, the Veteran should be scheduled for appropriate examination to determine the nature and etiology of his low back disability, left foot numbness, and arthritis of the knees and ankles, to include as due to service-connected residuals of a right ankle injury.

With respect to the Veteran's service connection claim for hypertension, the Board notes that the Veteran contends that he incurred this disability during active service and has experienced it continuously since his service separation.  The competent evidence contains current diagnoses of hypertension.  The Veteran also testified at his March 2011 Travel Board hearing that he experienced hypertension, including as a result of unspecified pain, continuously since his service separation.  See Board hearing transcript dated March 2, 2011, at pp. 2-7.  To date, however, the Veteran has not been scheduled for VA examination to determine the nature and etiology of his hypertension.  The Board notes that VA's duty to assist under the VCAA includes obtaining an examination or medical opinion when necessary.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159.  Thus, the Board finds that, on remand, the Veteran should be scheduled for appropriate examination to determine the nature and etiology of his hypertension.

With respect to the Veteran's increased rating claim for residuals of a right ankle injury, the Board notes that the Veteran essentially has contended that this disability has worsened since his most recent VA examination.  He testified to this effect at his Travel Board hearing in March 2011.  See Board hearing transcript dated March 2, 2011, at pp. 20.  A review of the Veteran's claims file shows that his most recent VA examination for the right ankle occurred in July 2008.  The Board again notes that VA's duty to assist under the VCAA includes obtaining an examination or medical opinion when necessary.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159.  The Court has held that when a Veteran alleges that his service-connected disability has worsened since he was examined previously, a new examination may be required to evaluate the current degree of impairment.  See Snuffer v. Gober, 10 Vet. App. 400, 403 (1997).  Given the Veteran's contentions, and given the length of time which has elapsed since his most recent VA examination in July 2008, the Board finds that, on remand, he should be scheduled for updated VA examination to determine the current nature and severity of his service-connected residuals of a right ankle injury.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159.

The RO/AMC also should attempt to obtain the Veteran's up-to-date VA and private treatment records.  The Board notes in this regard that the Veteran's most recent VA treatment records are dated through August 2010.

Accordingly, the case is REMANDED for the following action:

1. Contact the Veteran and/or his service representative and ask him to identify all VA and non-VA clinicians who have treated him for a low back disability, left foot numbness, hypertension, or for arthritis of the knees and ankles since his separation from active service.  Ask him to identify all VA and non-VA clinicians who have treated him for his service-connected residuals of a right ankle injury in recent years.  Advise the Veteran not to resubmit any records already provided to VA.  Obtain all VA treatment records which have not been obtained already.  Once signed releases are received from the Veteran, obtain all private treatment records which have not been obtained already.  A copy of any records obtained, to include a negative reply, should be included in the claims file.

2.  Schedule the Veteran for appropriate examination to determine the nature and etiology of his low back disability.  The claims file and a copy of this remand must be provided to the examiner for review.  All appropriate testing should be conducted.  The Veteran should be asked to provide a complete medical history, if possible.  The examiner should identify any low back disability currently experienced by the Veteran, if possible.  Based on a review of the claims file and the results of the Veteran's physical examination, and the Veteran's statements regarding the development and treatment of his claimed disorder, the examiner is asked to opine whether it is at least as likely as not (i.e., a 50 percent or greater probability) that a low back disability, if diagnosed, is related to active service or any incident of service.  The examiner also is asked to opine whether it is at least as likely as not (i.e., a 50 percent or greater probability) that a low back disability, if diagnosed, was caused or aggravated (permanently worsened) by the Veteran's service-connected residuals of a right ankle injury.  A complete rationale must be provided for any opinions expressed.

The examiner is advised that service connection is in effect for residuals of a right ankle injury.  The examiner also is advised that the Veteran contends that he incurred a low back disability during active service or, alternatively, that his service-connected residuals of a right ankle injury caused or aggravated (permanently worsened) his low back disability.

3.  Schedule the Veteran for appropriate examination to determine the nature and etiology of his left foot numbness.  The claims file and a copy of this remand must be provided to the examiner for review.  All appropriate testing should be conducted.  The Veteran should be asked to provide a complete medical history, if possible.  The examiner should identify any left foot numbness currently experienced by the Veteran, if possible.  Based on a review of the claims file and the results of the Veteran's physical examination, and the Veteran's statements regarding the development and treatment of his claimed disorder, the examiner is asked to opine whether it is at least as likely as not (i.e., a 50 percent or greater probability) that left foot numbness, if diagnosed, is related to active service or any incident of service.  The examiner also is asked to opine whether it is at least as likely as not (i.e., a 50 percent or greater probability) that left foot numbness, if diagnosed, was caused or aggravated (permanently worsened) by the Veteran's service-connected residuals of a right ankle injury.  A complete rationale must be provided for any opinions expressed.

The examiner is advised that service connection is in effect for residuals of a right ankle injury.  The examiner also is advised that the Veteran contends that he incurred left foot numbness during active service or, alternatively, that his service-connected residuals of a right ankle injury caused or aggravated (permanently worsened) his left foot numbness.

4.  Schedule the Veteran for appropriate examination to determine the nature and etiology of his hypertension.  The claims file and a copy of this remand must be provided to the examiner for review.  All appropriate testing should be conducted.  The Veteran should be asked to provide a complete medical history, if possible.  Based on a review of the claims file and the results of the Veteran's physical examination, and the Veteran's statements regarding the development and treatment of his claimed disorder, the examiner is asked to opine whether it is at least as likely as not (i.e., a 50 percent or greater probability) that hypertension, if diagnosed, is related to active service or any incident of service.  

5.  Schedule the Veteran for appropriate examination to determine the nature and etiology of his arthritis of the knees and ankles.  The claims file and a copy of this remand must be provided to the examiner for review.  All appropriate testing should be conducted.  The Veteran should be asked to provide a complete medical history, if possible.  The examiner should identify any arthritis of the knees and ankles currently experienced by the Veteran, if possible.  If possible, the examiner also should distinguish any symptomatology attributable to the Veteran's service-connected residuals of a right ankle injury from any symptomatology attributable to arthritis of the knees and ankles, if diagnosed.  Based on a review of the claims file and the results of the Veteran's physical examination, and the Veteran's statements regarding the development and treatment of his claimed disorder, the examiner is asked to opine whether it is at least as likely as not (i.e., a 50 percent or greater probability) that arthritis of the knees ankles, if diagnosed, is related to active service or any incident of service.  The examiner also is asked to opine whether it is at least as likely as not (i.e., a 50 percent or greater probability) that arthritis of the knees and ankles, if diagnosed, was caused or aggravated (permanently worsened) by the Veteran's service-connected residuals of a right ankle injury.  A complete rationale must be provided for any opinions expressed.

The examiner is advised that service connection is in effect for residuals of a right ankle injury.  The examiner also is advised that the Veteran contends that he incurred arthritis of the knees and ankles during active service or, alternatively, that his service-connected residuals of a right ankle injury caused or aggravated (permanently worsened) his arthritis of the knees and ankles.

6.  Schedule the Veteran for appropriate VA examination to determine the current nature and severity of his service-connected residuals of a right ankle injury.  The claims file and a copy of this remand must be made available to the examiner in conjunction with the examination.  All appropriate tests and studies should be accomplished.  The Veteran should be asked to provide a complete medical history, if possible.  Based on a review of the Veteran's claims file and the results of his physical examination, and the Veteran's statements regarding the development and treatment of his claimed disorder, the examiner is asked to state whether the service-connected residuals of a right ankle injury are manifested by marked limitation of motion of the right ankle.  A complete rationale must be provided for any opinions expressed.

7.  The Veteran should be given adequate notice of the requested examinations, which includes advising him of the consequences of his failure to report to the examinations.  If he fails to report to the examinations, then this fact should be noted in the claims file and a copy of the scheduling of examination notification or refusal to report notice, whichever is applicable, should be obtained by the RO and associated with the claims file. 

8.  Review all evidence received since the last prior adjudication and readjudicate the Veteran's claims.  If the determination remains unfavorable to the Veteran, then the RO should issue a supplemental statement of the case that contains notice of all relevant actions taken, including a summary of the evidence and applicable law and regulations considered pertinent to the issues.  An appropriate period of time should be allowed for response by the Veteran and his service representative.  Thereafter, the case should be returned to the Board for further appellate consideration, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

